DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter
The closet prior art reference is Rounbehler et al. (US 2006/0048779 A1).
Regarding claim 13, Rounbehler et al. discloses a system, comprising: a diffusion cell (permeation cell) configured to connected to a source of gaseous nitrogen dioxide; and a receptacle, the receptacle including a surface-active material coated with an aqueous solution of an antioxidant configured to convert the gaseous nitrogen dioxide to nitric oxide (see paragraphs 0005-0009).
Rounbehler et al. fails to disclose a system comprising: a pressure regulator configured to diffuse gaseous nitrogen dioxide into an air flow, the pressure regulator including a diffusion cell configured to be connected to a source of the gaseous nitrogen dioxide.
Regarding claim 14, Rounbehler et al. discloses a system, comprising: a receptacle, the receptacle including a surface-active material coated with an aqueous solution of an antioxidant configured to convert the gaseous nitrogen dioxide to nitric oxide (see paragraphs 0005-0009).
Rounbehler et al. fails to disclose or suggest a system, comprising: a pressure regulator configured to diffuse gaseous nitrogen dioxide into an air flow; and a cartridge disposed downstream of the receptacle and configured to remove nitrogen dioxide from the air flow.
Claims 15-16 depend on claim 14.
Regarding claim 24, Rounbehler et al. discloses a system, comprising: a diffusion cell (permeation cell) configured to diffuse gaseous nitrogen dioxide into an airflow; and a receptacle fluidically coupled to the diffusion cell (permeation cell), the receptacle including a surface-active material wetted with an aqueous solution of an antioxidant configured to convert the gaseous nitrogen dioxide to nitric oxide (see paragraphs 0005-0009).
Rounbehler et al. fails to disclose a system further comprising a cartridge downstream of the receptacle, the cartridge configured to remove nitrogen dioxide from the air flow.
Claims 25 and 27-28 depend on claim 24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774